DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 8-12 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a mounting and dismounting system for a replaceable power source, the mounting and dismounting system being attached to a chassis of a vehicle, the mounting and dismounting system comprising: a rack member disposed along a vertical axis of the vehicle, the vertical axis extending between a top surface and a bottom surface of the vehicle, the rack member including a curved lifting portion configured to engage the replaceable power source, said lifting portion including a concave side; an actuator for lifting the rack member; wherein the rack member has a lowest position and a highest position; and wherein the rack member moves along a linear direction between the lowest position and the highest position, wherein the linear direction is substantially parallel with the vertical axis, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a curved retaining member attached to the chassis, said retaining member including a concave side; wherein the concave side of the retaining member is oriented in a downward vertical direction and wherein the concave side of the lifting portion is oriented in an upward vertical direction as required by Claim 1.
Claims 3 and 5 depend from Claim 1.
Claims 7-20 previously allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/BRYAN A EVANS/Primary Examiner, Art Unit 3618